 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 534 
In the House of Representatives, U. S., 
 
February 2, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3578) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline, and providing for consideration of the bill (H.R. 3582) to amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact of legislation. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3578) to amend the Balanced Budget and Emergency Deficit Control Act of 1985 to reform the budget baseline. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Budget now printed in the bill, an amendment in the nature of a substitute consisting of the text of the Rules Committee Print 112–9 dated January 25, 2012, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Budget; (2) the further amendment printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by Representative Jackson Lee of Texas or her designee, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions.  
2.At any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3582) to amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact of legislation. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Budget. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Budget now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of the Rules Committee Print 112–10 dated January 25, 2012. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
 
Karen L. Haas,Clerk. 
